Vacated by Supreme Court, January 24, 2005

                                                 Filed:   May 11, 2004

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                             No. 03-4435
                            (CR-01-1024)


UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus



RENE ELLIS, a/k/a Money, a/k/a Nut,

                                               Defendant - Appellant.


                             O R D E R


     The court amends its opinion filed March 17, 2004, as follows:

     On page 2, paragraph 2, line 7, and on page 3, paragraph 1,

line 8 -- “armed bank robbery” is amended to read “armed robbery.”



                                         For the Court - By Direction



                                            /s/ Patricia S. Connor
                                                    Clerk
              Vacated by Supreme Court, January 24, 2005




                          UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4435
RENE ELLIS, a/k/a Money, a/k/a Nut,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
            Cameron McGowan Currie, District Judge.
                            (CR-01-1024)

                      Submitted: January 7, 2004

                      Decided: March 17, 2004

      Before MOTZ, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James P. Craig, CRAIG LAW FIRM, P.C., Columbia, South Caro-
lina, for Appellant. J. Strom Thurmond, Jr., United States Attorney,
Marshall Prince, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. ELLIS
                               OPINION

PER CURIAM:

   Rene Ellis was convicted by a jury of aiding and abetting three
bank robberies (Counts One, Five, and Eight), conspiracy to carry
firearms during and in relation to bank robberies, see 18 U.S.C.A.
§ 924(o) (West 2000) (Count Four), and three substantive counts of
aiding and abetting the brandishing of a firearm during a crime of vio-
lence, see 18 U.S.C.A. § 2 (West 2000); 18 U.S.C.A. § 924(c) (West
2000) (Counts Two, Six, and Nine). Ellis appeals his conviction and
sentence of 852 months imprisonment. We affirm.

   The government’s evidence at trial established that Ellis suggested
to co-defendant Jamahl King, his source for marijuana, that they
should rob banks. Ellis and King subsequently planned a series of
armed bank robberies which were carried out by younger men who
lived with and sold drugs for King. Ellis first contests the trial court’s
decision to allow the government to cross-examine him about his
1995 conviction for armed robbery1 and the 1992 murder he wit-
nessed. Evidence of a defendant’s "other crimes, wrongs, or acts is
not admissible to prove" bad character but may be admissible for
other purposes, such as proving "motive, opportunity, intent, prepara-
tion, plan, knowledge, identity, or absence of mistake or accident,"
Fed. R. Evid. 404(b), so long as the evidence is not substantially more
prejudicial than probative, see Fed. R. Evid. 403. Evidence of prior
conduct is admissible under Rule 404(b) and 403 if (1) "relevant to
an issue, such as an element of an offense, and [is not] offered to
establish the general character of the defendant"; (2) "necessary in the
sense that it is probative of an essential claim or an element of the
offense"; (3) reliable; and (4) "its probative value" is not "substan-
tially outweighed by confusion or unfair prejudice in the sense that it
tends to subordinate reason to emotion in the factfinding process."
United States v. Queen, 132 F.3d 991, 997 (4th Cir. 1997). The dis-
trict court’s decision to admit evidence of prior bad acts is reviewed
for abuse of discretion. Id. at 998.
    1
   Although Ellis was convicted of attempted robbery, according to the
presentence report he and a co-defendant used a loaded gun to rob the
victim.
                          UNITED STATES v. ELLIS                             3
   Ellis admitted during his direct testimony that he was a convicted
felon and that he bought marijuana from King regularly and social-
ized with him. However, he said that he did not know what else King
might be doing, and did not ask because he did not want to get in
trouble again. He also said that he had no dealings with anyone other
than King because the young men always hanging around made it
appear that "bad activity is going on there." Ellis argues that admis-
sion of evidence that he had previously committed an armed
robbery and witnessed a murder was not permitted under Rule 404(b)
because its introduction was no more than an effort by the govern-
ment to establish his bad character.2

   The government counters that the evidence was properly admitted
because Ellis gave a false impression in his direct testimony that he
did not associate with persons involved in "bad activity," and because
such evidence was relevant to the issue of Ellis’s credibility. In
United States v. Lamarr, 75 F.3d 964, 970-71 (4th Cir. 1996), we held
that evidence necessary to prove lack of credibility is an issue sepa-
rate from character and satisfies Rule 404(b). Moreover, under Fed.
R. Evid. 609, evidence of a prior conviction punishable by death or
imprisonment for more than one year is admissible for the purpose of
attacking the credibility of a defendant, and a defendant may be cross-
examined about the conviction. Lamarr, 75 F.3d at 970-71. Because,
in this case, the jury was called upon to decide whether Ellis was
more credible than his co-defendants who testified against him, the
fact that Ellis had previously committed an armed bank robbery was
arguably necessary to rebut Ellis’s testimony on direct examination
that he avoided persons involved in bad activity and his statement
under cross-examination that he would not do anything violent. Simi-
larly, the evidence that he was with someone minutes before that per-
son committed a murder because he had business with the murderer
was relevant to rebut Ellis’s claim on direct that he avoided people
who engaged in bad activity. The evidence of prior conduct was reli-
able, and it was not unduly prejudicial. Therefore, we conclude that
  2
   Ellis points out that, just prior to his trial for the instant offenses, the
prosecutor encouraged him to testify in New York against the murderer,
which he did. The prosecutor informed the district court at sentencing
that Ellis’s testimony in the murder trial might be the basis of a future
Rule 35 motion for reduction of sentence.
4                       UNITED STATES v. ELLIS
the district court did not abuse its discretion in permitting the govern-
ment to introduce the evidence.

   A district court’s determination of the defendant’s role in the
offense is reviewed for clear error. United States v. Sayles, 296 F.3d
219, 224 (4th Cir. 2002). Ellis contends that the district court clearly
erred in finding that he was an organizer of the bank robberies
because the court relied on the testimony of co-defendant Jamahl
King, which he characterizes as self-serving. Because the sentencing
court found King’s testimony credible, there was ample evidence that
Ellis instigated the robberies, selected a number of the banks that
were robbed, and helped King plan the robberies. The district court’s
decision on this issue was largely a determination on the sufficiency
of the evidence of Ellis’s aggravated role and the credibility of Ellis’s
testimony to the contrary and thus is afforded "great deference."
United States v. Feurtado, 191 F.3d 420, 424 n.2 (4th Cir. 1999). We
are satisfied that the district court did not clearly err in finding that
Ellis was an organizer of the robberies. It follows necessarily that the
court did not clearly err in finding that Ellis was not entitled to a
minor or minimal role adjustment, which requires a finding that the
defendant was less culpable than others involved or among the least
culpable. See U.S.S.G. § 3B1.2.

   Finally, Ellis argues that the court erred in imposing the required
consecutive sentences for his § 924(c) convictions. See 18 U.S.C.A.
§§ 924(c)(1)(A)(ii), (c)(1)(C). Ellis maintains that the consecutive
sentences are erroneous because he did not personally enter a bank,
carry a firearm, or brandish a firearm, and because the trial court
directed a verdict as to the felon-in possession charges against him.
However, Ellis was convicted of aiding and abetting his co-
defendants’ use of firearms during the robberies. Therefore, the dis-
trict court did not err in imposing the statutorily required consecutive
sentences.

   We therefore affirm the conviction and the sentence imposed by
the district court. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                            AFFIRMED